DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2020 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 9/3/2020. As directed by the amendment: no claims have been amended; 1-3, 6-7, 10-12, 14-16, and 46-50 have been cancelled; and claims 51-56 have been added. Thus, claims 51-56 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 51 recites “while the second deformable portion bends to move away from the skin to impart a tension to a portion of the skin opposing the support portion” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. In the remarks, the Applicant relies on Paragraphs [0353] and [0536] (Paragraph [0536] does not exist), original claims 1-3 and Fig. 109 of the specification as providing support for new claim 51, however the cited paragraphs, original claims, and figure fail to disclose the limitation above.  
Claim 54 recites “while the second deformable portion bends to move away from the skin to impart a tension to a portion of the skin opposing the support portion” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. In the remarks, the Applicant relies on Paragraphs [0353] and [0536] (Paragraph [0536] does not exist), original claims 1-3 and Fig. 109 of the specification as providing support for new claim 54, however the cited paragraphs, original claims, and figure fail to disclose the limitation above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 51 recites “while the second deformable portion bends to move away from the skin to impart a tension to a portion of the skin opposing the support portion”, however it is unclear how this is even possible. The Applicant relies on Fig. 109 as providing support for the limitation. Fig. 105 shows the  bending to move away from the skin, if anything it is moving closer to the skin. For purposes of examination, the Examiner will interpret the claim as being “while the second deformable portion bends to move closer to the skin to impart a tension to a portion of the skin opposing the support portion”.
Claim 54 recites “while the second deformable portion bends to move away from the skin to impart a tension to a portion of the skin opposing the support portion”, however it is unclear how this is even possible. The Applicant relies on Fig. 109 as providing support for the limitation. Fig. 105 shows the device in a ready-for-use position and Fig. 109 shows the device with the microneedle patch applied to the skin. Comparing both Figs. 105 and 109, it is clearly obvious that the second deformable portion is not bending to move away from the skin, if anything it is moving closer to the skin. For purposes of examination, the Examiner will interpret the claim as being “while the second deformable portion bends to move closer to the skin to impart a tension to a portion of the skin opposing the support portion”.
Claim Rejections - 35 USC § 112
Claims 52-53 and 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US Patent 6,537,242 B1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    447
    468
    media_image1.png
    Greyscale

Regarding claim 51, Palmer discloses a device (60) for applying a microneedle patch (14’) onto a skin (68), comprising:
        a housing (12’) for supporting the microneedle patch (Fig. 6), the housing comprising: 
 	a support portion (18’) supporting the microneedle patch in a state where needles on the microneedle patch are directed toward the skin (Fig. 9); 
 	a pressure-receiving portion (30’) to which a user applies a force to press the microneedle patch against the skin in a ready condition where the housing is placed on the skin (Col 8, lines 49-55); 
 	a plurality of leg portions (62) each having at its one end a connecting portion (64) connected to the pressure-receiving portion (Fig. 6) and having at its other end an extremity portion (66) coming into (Fig. 9), the plurality of leg portions keeping the patch support portion apart from the skin in the ready condition (Fig. 9); 
 	a plurality of pairs of first and second deformable portions (See Image 1), each pair of the first and second deformable potions being formed between the pressure receiving portion and the extremity portion of each of the plurality of leg portions (See Image 1), the first deformable portion being positioned closer to the pressure receiving portion than the second deformable portion (See Image 1); 
 	wherein the first and second deformable portions are designed such that, when the force is applied to the pressure-receiving portion (Fig. 9), 
		the first deformable portion deforms easier than the second deformable portion (First deformable portion deforms easier than the second deformable portion because it is thinner than the second deformable portion), and 
 		the first deformable portion bends to move closer toward the skin while the second deformable portion bends to move closer to the skin to impart a tension to a portion of the skin opposing the support portion (Fig. 9).  	
Regarding claim 54, Palmer discloses a device (60) for applying a microneedle patch (14’) onto a skin (68), comprising 
        a housing (12’) for supporting the microneedle patch (Fig. 6), the housing comprising: 
 	a support portion (18’) supporting the microneedle patch in a state where needles on the microneedle patch are directed toward the skin (Fig. 9); 
 	a pressure-receiving portion (30’) to which a user applies a force to press the microneedle patch against the skin in a ready condition where the housing is placed on the skin (Col 8, lines 49-55); 
 	a pair of leg portions (62) each having at its one end a connecting portion (64) connected to the pressure-receiving portion (Fig. 6) and having at its other end an extremity portion (66) coming into contact with the skin in the ready condition (Fig. 9), the pair of leg portions keeping the patch support portion apart from the skin in the ready condition (Fig. 9); Attorney Docket No. Page 4 
 	a plurality of pairs of first and second deformable portions (See Image 1), each pair of the first and second deformable portions being formed between the pressure receiving portion and the extremity (See Image 1), the first deformable portion being positioned closer to the pressure receiving portion than the second deformable portion (See Image 1); 
 	wherein the first and second deformable portions are designed such that, when the force is applied to the pressure-receiving portion (Fig. 9), 
 		the first deformable portion deforms easier than the second deformable portion (First deformable portion deforms easier than the second deformable portion because it is thinner than the second deformable portion), and 
 		the first deformable portion bends to move closer toward the skin while the second deformable portion bends to move closer to the skin to impart a tension to a portion of the skin opposing the support portion (Fig. 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US Patent 6,537,242 B1). Refer to figure below when “See Image 1” mentioned.Image 1:
    PNG
    media_image1.png
    447
    468
    media_image1.png
    Greyscale

 	Regarding claim 52, Palmer discloses the device of claim 51, further comprising: 
 	the pressure-receiving portion for receiving the force applied along the direction of a central axis (See Image 1) extending substantially vertically with respect to the skin in an applying condition where the microneedle patch is being applied onto the skin (Col 8, lines 49-55); and 
 	the plurality of leg portions extend radially from the central axis and are arranged at regular intervals along a circle around the central axis (Figs. 7-8), wherein 
 	the plurality of leg portions each have an extremity portion pressed against the skin (Fig. 9).
 	Palmer is silent regarding
 	wherein
 	 d, θ, and L satisfy the following equation: 
 	                
                    L
                    ≥
                    
                        
                            
                                
                                    2
                                    d
                                
                                
                                    3
                                
                            
                        
                    
                    s
                    i
                    n
                    θ
                
             
 	where 
 	"d" is a distance from the central axis to the extremity portion; 
 	"2θ" is a center angle between adjacent leg portions; and 
 	"L" is a distance between adjacent leg extremity portions.  

 	Regarding claim 53, Palmer discloses the device of claim 52, but is silent regarding
 	wherein, when the force is applied to the pressure- receiving portion of the housing, the distance L from the central axis to the extremity portion is extendable by 10 % or more, and the distance L between the adjacent leg portions is extendable by 30 % or less.  
 	The instant disclosure describes the parameter of the distance from the central axis to the extremity portion being extendable by 10% or more and the distance between the adjacent leg portions being extendable by 30% or more as being merely preferable, and does not describe the percentages extendable as contributing any unexpected results to the system. As such, parameters such as the percentages extendable are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the percentages of the distances extendable would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
 	Regarding claim 55, Palmer discloses the device of claim 54, further comprising: 
 	the pressure-receiving portion for receiving the force applied along the direction of a central axis extending substantially vertically with respect to the skin in an applying condition where the microneedle patch is being applied onto the skin (Col 8, lines 49-55); and 
 	the plurality of leg portions extend radially from the central axis and are arranged at regular intervals along a circle around the central axis (Figs. 7-8), wherein 
 	the plurality of leg portions each have an extremity portion pressed against the skin (Fig. 9).
Palmer is silent regarding

 	d, θ, and L satisfy the following equation: 
 	                
                    L
                    ≥
                    
                        
                            
                                
                                    2
                                    d
                                
                                
                                    3
                                
                            
                        
                    
                    s
                    i
                    n
                    θ
                
             
 	where 
 	"d" is a distance from the central axis to the extremity portion; 
 	"2θ" is a center angle between adjacent leg portions; and 
 	"L" is a distance between adjacent leg extremity portions.  
 	The instant disclosure describes the parameters of d, 2θ, and L as being merely preferable, and does not describe d, 2θ, and L as contributing any unexpected results to the system. As such, parameters such as d, 2θ, and L are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitations of d, 2θ, and L would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
 	Regarding claim 56, Palmer discloses the device of claim 54, but is silent regarding
 	wherein, when the force is applied to the pressure- receiving portion of the housing, the distance L from the central axis to the extremity portion is extendable by 10 % or more, and the distance L between the adjacent leg portions is extendable by 30 % or less.  
 	The instant disclosure describes the parameter of the distance from the central axis to the extremity portion being extendable by 10% or more and the distance between the adjacent leg portions being extendable by 30% or more as being merely preferable, and does not describe the percentages extendable as contributing any unexpected results to the system. As such, parameters such as the percentages extendable are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the percentages of the distances extendable would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Response to Arguments
Applicant's arguments filed 9/3/2020 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783